Lewis, J.
1. The Supreme Court has uo jurisdiction to entertain a bill of exceptions from a so-called city court established in a town.
2. Since Hie municipality of Eastman was, by the act of December 15, 1871 (Acts 1871-2, p. 105), incorporated, as a town, and has never been incorpora^ ted as a city, the act of November 28, 1899, entitled an act “to establish the city court of Eastman, in the city of Eastman” (Acts ’of 1899, p. 356), is unconstitutional in so far as it attempts to confer upon the Supreme Court jurisdiction over writs of error from the court thereby established. The mere fact that in the title and in the body of that act Eastman is incidentally referred to as “ the city of Eastman ” did not convert the town into a city. Even if the act had expressly declared that Eastman should be a city for the purpose of giving to the Supreme Court jurisdiction over writs of error from the court thereby established, such declaration would have been ineffectual and nugatory. See, as to both of the preceding notes, Wight v. Wolff, 112 Ga. 169.

Writ of error in each case dismissed, with direction.


All the Justices concurring.